Citation Nr: 1622159	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to service-connected seizure disorder.


REPRESENTATION

Veteran represented by:	Charles G. Mills, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active air service from January 1969 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in August 2011.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In May 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran. 

In October 2012, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDING OF FACT

The evidence of record fails to make it at least as likely as not (50 percent or greater) that the Veteran's hepatitis C either began during or was otherwise caused by his military service.





CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided a VA examination and a VA medical opinion was requested (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the medical opinion or the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran filed his service connection claim for hepatitis C in August 2007, which was denied by an October 2008 rating decision.  The Veteran asserts that his hepatitis C is due to his air service and/or due to his service-connected seizure disorder.

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercings, and acupuncture.  It was concluded, that although transmission with air gun injectors is biologically possible, there is no scientific evidence documenting such transmission and that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

The Veteran's STRs do not document any complaints, treatment, or diagnosis of hepatitis C.  He experienced a seizure in August 1969.  In November 1970, he denied having joint complaints or jaundice.  In November 1971, he was diagnosed with heroin drug dependence.

The Veteran's medical records show that he was diagnosed with hepatitis C in 1992, over 15 years after his separation from service, although it is acknowledged that a test for hepatitis C did not exist at the time of the Veteran's military service.  Nevertheless, the Veteran has not reported experiencing any symptoms in or around service that a medical professional has suggested might represent the onset of hepatitis C.  Furthermore, in September 2001, the Veteran's physician reported that the Veteran's hepatitis C was likely acquired through intravenous drug use.  In October 2002, he was diagnosed with hepatitis C through intravenous drug use.

At his August 2011 Board hearing, the Veteran testified that he was diagnosed with hepatitis C in 1992.  He testified that during his service, he was hospitalized due to pneumonia and given medications.

The Veteran's testimony is inconsistent with the two medical records indicating that his hepatitis C was due to intravenous drug use, which were based on his reports the physicians.  Furthermore, the Veteran's STRs show a diagnosis of heroin drug dependency.  Greater weight is given to the Veteran's statements made to the physicians in connection with seeking appropriate medical care than on those he has made in pursuit of his claim for compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a Veteran).

In July 2008, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's hepatitis C was less likely than not due to or related to treatment received during his service.  The examiner noted that the Veteran had a history or drug abuse, intravenous drug abuse, and multiple sexual partners.  The examiner also noted that the Veteran's STRs did not contain documentation of being injected or using dirty syringes during his active service.

In March 2012, the Veteran's claim file was reviewed by a VA examiner, who was certified in infectious diseases and internal medicine.  The examiner opined that the Veteran's hepatitis C was less likely than not etiologically related to his active service, specifically to include in-service treatment with penicillin, seizure disorder, or any other treatment.  The examiner noted that the principal risk factor for transmission for hepatitis C was documented injection drug use.  The examiner noted that there were rare episodes of health care associated hepatitis C transmission thought to be related to contamination of multi-dose vials.  The examiner reported that although the Veteran probably received penicillin during his hospitalization, it was not documented if it was a multi-dose dial.  The examiner noted that STRs showed the Veteran had normal liver function in 1969, which did not suggest an acute hepatitis C infection.  The examiner noted that although hepatitis C was not efficiently transmitted through non-traumatic sexual intercourse, having more than 20 lifetime partners was a relative risk.  The examiner noted that the Veteran had multiple STD evaluations between 1968 and 1974 and additional STD evaluations after his service.  The examiner opined that it was less likely than not that the Veteran's hepatitis C had its onset during his treatment for seizures.  The examiner again reported that the Veteran had normal liver functions in 1969.  Finally, the examiner opined that the Veteran's hepatitis C was less likely than not aggravated by his service-connected seizures.  The examiner noted that despite the Veteran's oral therapy for seizures and binge alcohol use, many patients had worse liver biopsies after decades of hepatitis C and alcohol use.  In the course of this lengthy and well-reasoned opinion the examiner explained clearly why it was felt that it could not be concluded that it was at least as likely as not (50 percent or greater) that the Veteran's hepatitis C was contracted during service.  

Based on the foregoing, the Board is unable to attribute the Veteran's hepatitis C to his air service.  Within the context of the service records and other evidence presented, the Board finds that the competent and credible medical evidence indicates the Veteran's hepatitis C was most likely contracted as a result of his intravenous drug use and/or multiple sexual partners, which is consistent with the medical evidence of record and the March 2012 VA examiner.  

Despite the Veteran's assertions that the most likely source for his infection was one of the many theories he presented, the evidence of record shows that the Veteran had a number of risk factors both during and following service.  Several medical opinions were obtained which rested on the objectively documented and known risk factors for hepatitis C exposure, that is, the Veteran's post-service intravenous drug use, as opposed to treatment in service where he received penicillin or due to his seizure disorder.  Furthermore, the Veteran has not provided a medical opinion to the contrary.   Indeed, the Veteran's own physician felt that the most likely cause of his hepatitis C was his intravenous drug use.

Consideration has been given to the Veteran's assertion that his hepatitis C was incurred in or caused by his active service or due to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of an infection disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hepatitis C is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that examinations and testings are needed to properly assess and diagnose hepatitis C.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hepatitis C, he has been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that either the Veteran received any special training or acquired any medical expertise in evaluating infectious diseases.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The medical opinion that was obtained addressed the Veteran's contentions specifically, but found that the described symptomatology was not consistent with the presence of hepatitis C in service.

As such, the criteria for service connection have not been met and the claim is denied.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


